 Case 1:16-cr-00809-VM Document 554 Filed 08/28/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    16 CR 809 (VM)
     - against -                   :
                                   :
LEWIS TURNBULL,                    :    DECISION AND ORDER
                                   :
                Defendant.         :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Lewis   Turnbull   (“Turnbull”)    is   currently    serving   a

sentence of 75 months’ imprisonment. (See Dkt. No. 179 at 2.)

By letter dated July 13, 2020, Turnbull moves this Court for

compassionate release or a reduction of his sentence pursuant

to 18 U.S.C. Section 3582(c)(1)(A) (“Section 3582”). (See

“Motion,” attached). For the reasons set forth below, the

Court DENIES the Motion.

     Section   3582   allows   a   court   to   reduce   a   term   of

imprisonment or supervised release after considering the

factors set forth in 18 U.S.C. Section 3553(a) and finding

that “extraordinary and compelling reasons warrant such a

reduction.” See Section 3582(c)(1)(A)(i). However, a court

may do so only upon motion of the Director of the Bureau of

Prisons (“BOP”) or “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt
 Case 1:16-cr-00809-VM Document 554 Filed 08/28/20 Page 2 of 8



of such a request by the warden of the defendant’s facility,

whichever    is    earlier.”       See       Section      3582(c)(1)(A).        Any

reduction    of    sentence       under      Section      3582    must   also   be

“consistent with applicable policy statements issued by the

[United States] Sentencing Commission.” Id. United States

Sentencing      Guidelines      Section       1B1.13      (“Section      1B1.13”)

provides     guidance      on      the       circumstances         under      which

“extraordinary and compelling reasons” exist.

     In his Motion, Turnbull focuses on the risks presented

by COVID-19, and in particular the unsafe conditions in

prisons. He writes that prisoners are unable to socially

distance themselves from one another, that they have only

limited access to phone calls and the radio, and that their

mail is being rejected and tampered with; Turnbull more

specifically      states     that     the      prison       is     housing    non-

quarantined inmates in areas previously used by quarantined

inmates without first sanitizing the area. Turnbull also

argues   that     his    family    depends        on   him,      and   that   while

incarcerated he is unable to help them. He states that he has

been experiencing stress, anger, anxiety, fear, and loss.

Turnbull     further      highlights          his      rehabilitation         while

incarcerated,      and    notes     that     he     has   completed      numerous

programs and will be employed in construction upon release.

Turnbull does not indicate whether he has submitted a request

                                         2
 Case 1:16-cr-00809-VM Document 554 Filed 08/28/20 Page 3 of 8



for compassionate release on these grounds to the warden of

his facility, though he suggests that the facility has “denied

everyone” compassionate release. (Motion at 1.)

      Because Turnbull provides no proof that he has exhausted

his administrative avenues for relief with the BOP or waited

over thirty days for a response, the Court will deny the

Motion. See United States v. Mathis, No. 02 CR 891, 2020 WL

550645, at *1 (E.D.N.Y. Feb. 4, 2020). As the Supreme Court

has   instructed,      “[w]here    Congress    specifically       mandates,

exhaustion is required.” McCarthy v. Madigan, 503 U.S. 140,

144 (1992).

      Even if the Court could consider the merits of the

Motion, it would deny relief because the grounds for release

or a reduction of sentence cited by Turnbull do not present

the   “extraordinary      and     compelling   reasons”        required   by

Section 3582. Rehabilitation is certainly commendable, but

the application notes to Section 1B1.13 specifically state

that “rehabilitation of the defendant is not, by itself, an

extraordinary     and     compelling     reason.”       Section       1B1.13,

Application     Note    3.   Accordingly,      courts     do    not    treat

rehabilitation alone as an adequate basis to justify relief

under Section 3582. See United States v. Lisi, No. 15 CR 457,

2020 WL 881994, at *4 (S.D.N.Y. Feb. 24, 2020). Turnbull’s

concerns about the coronavirus cannot justify relief on the

                                     3
 Case 1:16-cr-00809-VM Document 554 Filed 08/28/20 Page 4 of 8



record currently before the Court, either. Numerous courts

have found that the risks posed by the pandemic alone do not

constitute extraordinary and compelling reasons for release,

absent additional factors such as advanced age or serious

underlying   health    conditions    that   place   a   defendant   at

greater risk of negative complications from the disease. See,

e.g., United States v. Shawn Olszewksi, No. 15 CR 364, 2020

WL 2420483, at *2–3 (S.D.N.Y. May 12, 2020); United States v.

Jaramillo, No. 17 CR 4, 2020 WL 2306564, at *1 (S.D.N.Y. May

8, 2020). Thus, although the conditions Turnbull describes

are alarming, any danger of infection with COVID-19 does not

amount to an extraordinary and compelling reason for granting

compassionate release. See United States v. Yeison Saldana,

No. 15 CR 712, 2020 WL 2395081, at *2 (S.D.N.Y. May 12, 2020).

If Turnbull has serious underlying health conditions, or can

otherwise demonstrate “extraordinary and compelling reasons”

that would warrant relief, he may raise those arguments in a

renewed   motion      upon   compliance     with    the   exhaustion

requirements of Section 3582.

     Accordingly, it is hereby

     ORDERED that the motion of Lewis Turnbull (“Turnbull”)

for compassionate release (see attached letter) is DENIED.

The Clerk of Court is directed to mail this Decision and Order

to Lewis Turnbull, Register Number 78342-054, FTC Oklahoma

                                 4
 Case 1:16-cr-00809-VM Document 554 Filed 08/28/20 Page 5 of 8



City, Federal Transfer Center, P.O. Box 898801, Oklahoma

City, OK 73189.

SO ORDERED.



Dated:   New York, New York
         2         2020




                                 5
Case 1:16-cr-00809-VM Document 554 Filed 08/28/20 Page 6 of 8
Case 1:16-cr-00809-VM Document 554 Filed 08/28/20 Page 7 of 8
Case 1:16-cr-00809-VM Document 554 Filed 08/28/20 Page 8 of 8
